By the Court :
Where the name of a person, preceded by the words “ good for costs,” is found indorsed upon an indictment for a misdemeanor, when presented to the court as a true bill by the grand jury, such name so indorsed will, when nothing appears to the contrary, be presumed to be that of the prosecuting witness. It is not error to overrule a motion to quash such indictment bn the ground that the person whose name is indorsed does not affirmatively appear to have been the prosecuting witness.

Motion overruled.